Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
As a result of the amendments to the claim, the 112(b) rejection over Claim 6 has been withdrawn.  
All rejections not repeated in this Office action have been withdrawn. 
Claims 1-11, 13-22 are currently pending in this Office Action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, 13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amanda (Kodiak Cakes Minute Muffin Review, fit-sized-Amanda) in view of AAK (Fat Flakes, AAK-UK), Dr. Edward Group (How Unhealthy is White Flour?, Global Healing), Gupta (US 3,928,647) and evidenced by Kodiak Cakes (Minute Muffins, <https://kodiakcakes.com/minute-muffins-2/>).
The rejection relies on the image found on page 3 of Amanda showing the packaging label of the “Kodiak Cakes Minute Muffins” product where a transcribe of the INGREDIENTS has been provided below: 
Grain Blend (100% Whole Wheat Flour, 100% Whole Oat Flour, Oat Fiber, Wheat Protein Isolate), Brown Sugar, Palm Oil, Dried Wild Blueberries, Leavening (Monocalcium Phosphate, Sodium Bicarbonate), Non-Fat Dry Milk, Egg Whites, Natural Flavor, Sea Salt, Xanthan Gum, Natural Enzymes. Contains: Wheat, Milk & Eggs.  May contain traces of soy and tree nuts.  The ingredients can also be found on in the evidentiary reference Kodiak Cakes. 
Regarding Claims 1, 3, 4, 6, 7, 13, Amanda discloses a packaged food product comprising a single-serving container and a baking mix comprising at least one type of whole grain flour (100% Whole Wheat Flour, 100% Whole Oat Flour, which meets the limitation of Claims 3 and 4), at least one natural sweetener (Brown Sugar, which meets the limitation of Claim 6 and 7) and at least one fat (Palm Oil) and a leavening system (Monocalcium Phosphate, Sodium Bicarbonate aka. Baking soda, which meets the limitation of Claim 13). As to the fat being present in an amount from 5% to 13% by weight on a dry weight basis, the Nutrition Facts on page 3 of Amanda discloses a Total Fat content of 9g which is approximately 13.6% by weight based on the total net wt. (66g); therefore, since there can be other sources of fat (i.e. cocoa butter) which suggest that not all 13.6% is entirely palm oil, there is a reasonable expectation that the at least one fat (palm oil) in present in an amount near or within 5% to 13%. In any case, Gupta is relied on to teach similar dry prepared muffin mixes (see Abstract) having 8-14% of at least one fat (shortening, Col. 8, Ln. 55-65) where the shortening can be palm oil (Col. 7, Ln. 34-46). Therefore, since both Gupta and Amanda are directed to muffin mix compositions comprising palm oil, it would have been obvious to one of ordinary skill in the art to use known amounts of palm oil in muffin mixes such as 8-14% as taught by Gupta.  
Amanda is silent to wherein the pancake mix is free from white flour and the at least one fat is a solid fat. AAK is further relied on teach that providing fats in the form of flake is beneficial in facilitating its blending with heat sensitive materials, improve texture, flavor, and achieve certain structure (see second and third paragraph). The fat flakes also allow easy blending with ingredients prior to cooking or baking because of their size.
Therefore, since Amanda discloses a mix comprising palm oil that is to be subsequently cooked following the addition of water (see Third paragraph and images on page 3 which indicates Microwave instruction), it would have been obvious to one of ordinary skill in the art to use palm oil flakes to facilitate blending and achieve desired texture, flavor and structure. 
As to the limitation of being “free from white flour”. Since the ingredients disclosed by Amanda recite “100% Whole Oat Flour” (emphasis added) and do not recite white flour, it can be construed that Amanda is free of white flour. In any case, Dr. Edward Group (Hereon referred to as “Edward”) discloses several reasons why whole wheat flour is preferable over white flour. Edward indicates that white flour are refined carbohydrates that contributes to obesity (“White flour is really nothing more…” see Page 2, third paragraph) and further suggest alternatives such as oat flour, and notes several advantages of whole grain flour vs. white enriched flour (bottom of page 2). 
Therefore, since Amanda already discloses 100% whole oat flour, it would have been obvious to one of ordinary skill in the art to not use any white flour products to achieve the desired nutrition such as increased fiber. 
Regarding Claim 2, since the combination suggest all the ingredients required in Claim 1 and Amanda further teaches adding water to the packaged food product (“Add water”, page 2), it is construed that the combination also teaches a pancake mix upon the addition of water. The term “pancake” mix is construed as an intended use of the claimed invention; that is, Claim 1 is directed to a baking mix where Claim 2 is directed to a user transforming the baking mix into a pancake product. Amanda’s product would also be capable of being a “pancake mix” where a user may form a pancake batter with the baking mix by adding water and form pancakes through conventional cooking methods. 
Regarding Claim 5, Amanda discloses wherein the pancake mix is free from preservatives and/or artificial colorings (see INGREDIENTS or lack thereof). It is noted that the official webpage of Kodiak Cakes Minute Muffin <https://kodiakcakes.com/minute-muffins-2/> which list similar ingredients also provides that there are “no artificial preservatives” (see evidentiary reference Kodiak Cakes, top of page 2). 
Regarding Claim 9-10, Amanda further teaches wherein the at least one solid fat is a tropical oil (palm oil). 
Regarding Claim 11, AAK is further relied on to teach modifying the palm oil into palm oil flakes (see Rejection of Claim 1). 
Regarding Claim 16, Amanda further discloses wherein the pancake mix further comprises wheat protein isolate (See INGREDIENTS).
Regarding Claim 17, Amanda discloses wherein the single-serving container contains 66g of the baking mix (Net Wt. found on front of packaging, Page 2) which is 1 gram above the claimed weight; however, the difference would have been an obvious to one of ordinary skill in the art based on the desired serving size. 
Regarding Claims 18 and 19, Amanda discloses wherein the single-serving container is a cup and the baking mix is sealed within the cup (see images).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 5, further in view of Helga (Best Homemade Pancakes). 
Regarding Claim 8, Amanda is silent to wherein the at least one natural sweetener is present in an amount from 5% to 10% by weight on a dry basis. However, the amount of sweetener would have been obvious to one of ordinary skill in the art based on the desired sweetness level and preferred taste. Furthermore, the claim reads on one sweetener being present in 5-10% but does not exclude having additional sweeteners, allowing the total sweetener content to exceed 10%. Helga is further relied on to teach a pancake batter recipe, wherein Helga indicates adjusting the composition of a recipe to “adjust the sweetness of the batter” (see first paragraph). Therefore, since both Amanda and Helga are directed to cake-like products made from similar batter compositions (i.e. muffin, pancakes), it would have been obvious to one of ordinary skill in the art to adjust the sugar content based on the desired level of sweetness. 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of DanicasDaily (Oatmeal Protein Pancakes)
Regarding Claim 14, Amanda is silent to wherein the pancake mix further comprises maple syrup flakes. However, since Amanda discloses four different flavors, modifying the flavors to comprise maple flakes for flavoring would have been obvious based on preferences. DanicasDaily is further relied on to teach a pancake recipe wherein brown sugar and maple flakes are both suitable ingredients as sweeteners (see ingredients page 2). 
Therefore, since DanicasDaily is also directed to cake mixes, it would have been obvious to one of ordinary skill in the art to provide maple flakes based on flavor preferences. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 14, further in view of Helga (Best Homemade Pancakes). 
Regarding Claim 15, Amanda is silent to wherein the maple syrup flakes is present in an amount from 10% to 15% by weight on a dry basis. However, the amount of sweetener would have been obvious to one of ordinary skill in the art based on the desired sweetness level and preferred taste. Helga is further relied on to teach a pancake batter recipe, wherein Helga indicates adjusting the composition of a conventional recipe to “adjust the sweetness of the batter” (see first paragraph). Therefore, since both Amanda and Helga are directed to cake-like products made from similar batter compositions (i.e. muffin, pancakes), it would have been obvious to one of ordinary skill in the art to adjust the composition of the maple syrup flakes based on the desired level of sweetness and flavor.

Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claims 18 and 19, and evidenced by HEB (Kodiak Cakes Minute Muffins Mountain Blueberry product description).
Regarding Claims 20-22, Amanda is silent to the dimensions of the cup; however, there is a reasonable expectation that the cup of Amanda meets the claimed ranges, especially since HEB provides a similar product having similar serving size (65g versus 66g) requiring similar amounts of water (1/4 cup) wherein the Height of the product is 3.60 inches, and the width is 3.85 inches wide. Since the bottom cup diameter of Amanda is apparently smaller than the top of the cup diameter (see images), there is a reasonable expectation that the outer diameter of the bottom of the cup is “2 to 3 inches wide.”
Additionally, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 

Response to Arguments
The arguments in the 2 May 2022 has been considered, but is found not persuasive over the prior art. 
Applicant argues that the rejection fails to supply the limitation of comprising solid fat because the Amanda reference has not established for inherent disclosure of solid fat (Page 6 of the remarks). However, the argument is not persuasive because the rejection relies on the AAK reference to modify the fat to solid fat flakes for the purpose of improving texture, flavor, and structure (Rejection of Claim 1).  In response to applicant’s remarks regarding the healthline.com article teaching palm oil as a semi-solid, the argument is not persuasive because semi-solid is defined as substance having properties of a solid <https://www.merriam-webster.com/dictionary/semisolid> and is also defined as “more or less solid” <https://www.dictionary.com/browse/semi-solid>. In view of this, it is maintained that “semi-solid” provides sufficient support to meet the limitation “solid fat”. In any case, see Ask the Scientist reference which defines palm oil as a solid substance <https://askthescientists.com/qa/palm-oil/>. In any case, the rejection relies on the combination of Amanda and AAK which modifies the fat component in Amanda with the fat flakes as taught by AAK, which would be a solid fat. 
Applicant argues that the Office Action fails to supply the negative claim limitation “free of white flour” because more than mere silence is needed to prove a negative limitation (Page 6 of the remarks). The argument is not persuasive because Amanda discloses 100% whole wheat flour and 100% whole oat flour which is construed to not contain white flour. Also, the container in the Amanda reference list all the ingredients within the package and does not include any white flour ingredient. Therefore, while silent to having white flour, it is clear that the product shown in the Amanda reference do not have white flour since it is not seen in the list of ingredients. In any case, the Edward reference is relied on to teach using whole flour over white flour for known health benefits. It is maintained that the rejection is proper. 
Applicant argues that there is no reason why one of ordinary skill in the art familiar with Amanda would even look to AAK given that AAK is directed to “Hard Fats” (page 7 of the remarks) and submits that the prior art are not analogous art. Applicant also argues that AAK do not teach palm flakes as a substitute for palm oil. However, the arguments are found not persuasive. The examiner maintains that the palm oil are known to have solid properties at room temperatures. Also see evidentiary reference Ask The Scientists < https://askthescientists.com/qa/palm-oil/> which recite “It is solid largely because of the amount of saturated fat”. It is noted that applicant’s specification also recognizes palm oil as a solid fat (“the solid fat is a solid fat derived from plants such as tropical oils (TO), e.g., coconut, palm, palm kernel…” see paragraph 48 of Pre-grant publication). Also, the references are maintained to be analogous art because AAK discusses advantages for baked products (link to “Bakery Applications” seen below paragraph) and Amanda is directed to a baked product comprising fats (muffins).Therefore, the teachings of AAK would have been beneficial to Amanda by providing palm oil in the form of flakes for the purpose of improving texture and to facilitate the blending of the solid oil prior to the cooking or baking stage.  In response to applicant’s argument that Amanda does not teach or suggest any ingredients that are “heat sensitive” because heat-sensitive ingredient is “generally understood to be an ingredient that fares poorly in response to heat…”; the argument is not persuasive because AAK is indicating that the fat flakes themselves are heat sensitives (as in the fats would melt quickly when heated) and therefore is well suitable for mixing with other heat-sensitive materials. It is not seen that AAK is only directed to heat-sensitive materials or requires heat sensitive materials to be advantageous. Even so, the product taught in Amanda is a blend of dry ingredients that undergoes transformation when further cooked by the end consumer, thereby being sensitive to heat. It is also noted that AAK indicates blending “before the cooking or baking stage”; therefore, to suggest that AAK requires ingredients that “fares poorly in response to heat” would indicate that the final product of AAK is a poor product after heating. In response to applicant’s argument that Amanda does not suggest any problems with texture or flavor  or the like that might be in need of improvement, the argument is not persuasive because as evidenced above by Ask the Scientist, palm oil is naturally solid at room temperature, therefore it would have been obvious to one of ordinary skill in the art to look into fat flakes as taught by AAK to facilitate the blending of solid fats with dry ingredients. In response to applicant’s argument that there would have been no reasonable expectation of success (page 8 of the remarks), the argument is not persuasive because Amanda’s composition already contains palm oil which is known to be solid at room temperature (see Ask the Scientist reference) and AAK provides a showing of improving baked food products by substituting solid fats for fat flakes; therefore, since Amanda is also directed to a baked food product (i.e. muffins) it is maintained that there is a reasonable expectation of success.  For these reasons, it is maintained that one of ordinary skill in the art would have looked into modifying the palm oil in the teachings of Amanda into flakes for the purpose of improving texture and to facilitate the blending of palm oil with the dry ingredients. 
Applicant argues that one of ordinary skill would not have had a reasonable expectation of success in arriving to the claimed invention because Amanda discloses 13.6% fat whereas the claim recites 5% to 13.3% (page 9 of the remarks). Applicant notes that a reduction in fat content as reflected in the claim would not be obvious due to the dryness problem seen in the art. However, the argument is not persuasive because the claimed range is only directed to “the at least one solid fat” and does not exclude having additional fat in the claim. Therefore, applicant’s argument is not commensurate with the claim because the claim does not require that the “at least one solid fat present in an amount from 5% to 13% by weight” is the only fat present in the composition as a whole. 
As to Claim 2, applicant argues that simply because the combination of reference provide all ingredients required in Claim 1 does not mean the combination of ingredients provide a pancake mix. Rather, applicant argues that pancake requires a particular ratio of liquid, fat and sugar. However, the arguments and the amendments are not sufficient to overcome the prior art since the claim do not require any particular amounts, composition, or ratio of liquid, fat and sugar. Rather, the claim is simply requiring the ingredients to be present in a “baking mix”, and further claims that said baking mix is capable of being transformed into pancakes. Therefore, since the combination suggest all the ingredients within the baking mix, then the combination is also capable of being a pancake mix. Applicant appears to cite the MPEP regarding the preamble (page 10 of the remarks); however, the claim limitation “wherein the baking mix provides a pancake mix upon the addition of water” is not within the preamble and therefore applicant’s argument is not commensurate with the scope of the claim. It is reiterated that the preamble in Claim 1 is directed to “A packaged food product comprising a single-serving container and a baking mix” which is a product that does not have water added or is transformed into any baked product. Therefore, the limitation of “provides a pancake mix” is merely an intended use of the claimed baking mix and does not impart any structure to the claimed baking mix. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. If applicant intends for the term “pancake mix” to result in a structural difference, the claim would be indefinite because one of ordinary skill in the art would not be able to determine the particular amounts of fats, sugar, and liquid required in order to achieve a “pancake mix”. 
The rejection over Claims 9-10 are maintained in view of the response above. 
As to Claim 12, Applicant argues that there is no basis for the conclusion that one of ordinary skill in the art would have expected fat to have the same properties when presented in an amount for 5% to 13% as it would when present at 13.6%. However, the argument is not persuasive because it is maintained that 13% and 13.6% are so close that one of ordinary skill in the art would have expected them to have the same properties. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In this case, the difference of 0.6% accounts for about 0.4 grams of fat (using 66g total weight). For this reason, the rejection is maintained.  
In response to applicant’s argument that Net wt. includes the weight of the container and the content, collectively (page 11, section 5 of the remarks), the argument is not persuasive because applicant has not provided any evidence to support this statement. In fact, applicant’s definition appears more consistent with “gross” weight which refers to the total weight. The term “Net weight” is defined as the weight of the product excluding the packaging materials (see Differencebetween reference < http://www.differencebetween.net/science/difference-between-gross-weight-and-net-weight/>). It is maintained that the amount of baking mix is an arbitrary amount based on the desired serving size. It is within the technical grasp of one having ordinary skill in the art to selectively make a larger or smaller product based on the serving size. It is also noted that applicant is arguing over the limitation of 60g to 65g wherein the prior art shows 66g (image on second page of Amanda). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (2144.05.I).  It is not seen that a baking mix of 66g would not have a significant difference from a serving size of 65g, and one of ordinary skill in the art can simply expect an increase of 1g per serving. 
As to Section B, Claim 8, applicant argues that the prior art does not provide any direction to utilizing a natural sweetener in an amount from 5% to 10% by weight on a dry basis. The argument is found not persuasive because since Amanda is directed to a baking mix for a baked confectionary product (muffins), one of ordinary skill in the art would have adjusted the sugar based on the desired level of sweetness. Absent evidence that the recited amount of sugar is critical to the claimed invention or provides unexpected benefits, it is maintained that the level of sugar would have been obvious based on the desired taste of the baked food product, especially since Helga notes that sweetest can be adjustable. 
As to applicant’s argument regarding Claim 12 where Gupta does not provide any basis for the conclusion that an ordinary artisan would have considered it useful to utilize a solid fat in the same percentage as a fat oil, the argument is not persuasive because Gupta also utilizes palm oil (Col 7, Ln. 46) which, as evidenced by Ask the Scientist, is solid at room temperature. Gupta also notes that the “shortenings” employed in the mixes can eb solid (Col 7, Ln. 35).  Therefore it is maintained that the combination is proper. 
As to applicant’s argument regarding Claim 14, applicant argues that there is no evidence that “maple flakes also impart maple flavor, such that they would also function as a flavorant” and notes that flavorant and sweeteners are two different classes of ingredients. The argument is found not persuasive because it is maintained that maple flakes imparts flavor when substituted with other sweeteners such as table sugar, brown sugar or honey. See evidentiary reference Ineaz et al. (<https://www.sciencedirect.com/science/article/abs/pii/B9780444888341500144>) which identifies the various flavor compounds of maple syrup that form the unique “maple flavor”. 
As to applicant’s argument regarding Claim 15, applicant argues that the prior art does not provide any direction to utilizing maple syrup flakes in an amount from 10% to 15% by weight on a dry basis. The argument is found not persuasive because since Amanda is directed to a baking mix for a baked confectionary product (muffins), one of ordinary skill in the art would have adjusted the sugar based on the desired level of sweetness. Absent evidence that the recited amount of sugar is critical to the claimed invention or provides unexpected benefits, it is maintained that the level of sugar would have been obvious based on the desired taste of the baked food product, especially since Helga notes that sweetest can be adjustable.
As to applicant’s argument regarding Claim 20-22, applicant argues that the Office Action misconstrued the net weight of the product (66g). However, the argument is not persuasive because as evidenced above with respect to the DifferenceBetween reference, “Net weight” refers to the weight of the product excluding the packaging materials. Applicant further argues there is not evidence that the prior art would not perform different from the claimed invention because one of ordinary skill in the art would understand that microwave heating depends heavily on the size of the product. However, the argument is not persuasive because the product of Amanda is also directed to microwave heating and therefore does perform similarly to the claimed product having the claimed dimensions (“Add water, stir, microwave for a minute, enjoy”, page 2 of Amanda). Therefore, it is maintained that the rejection is proper. 



Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
/VIREN A THAKUR/Primary Examiner, Art Unit 1792